EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-8 are allowed. Claims 9-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
	Applicant’s amendment to Claim 5 overcomes the Claim Rejections - 35 USC § 112 set forth in the Non-Final Office Action mailed on 10 June 2021.
	The prior arts - Hill et al. (US 2016/0290391 A1), Contoyanis (US 4,134,175 A), Carter et al. (US 3,516,136 A), and Sharpe (US 7,762,758 B2) - fail to fairly show or suggest, alone or in combination, a rigging link assembly comprising all the limitations of Claim 1. Claims 2-8 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.C./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678